EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Benjamin C. Stasa on 11 January, 2021.
The application has been amended as follows:
1. (Currently Amended) A vehicle drive train test system comprising:
an absorption dynamometer to be connected to a rotating shaft of a vehicle drive train; and
a load controller that controls the absorption dynamometer to change a load, wherein the load controller is configured to
store speed-load relationship data indicating a relationship between rotation speed of the absorption dynamometer and  a load corresponding to the rotation speed,
at a start of rotation of the absorption dynamometer, at acceleration, and at deceleration, change timing of the load to be given by the absorption dynamometer correspondingly to the rotation speed of the absorption dynamometer, in consideration of tire deformation associated with 
calculate operation speed simulating rotation speed of a roller from the rotation speed of the absorption dynamometer, and
control the absorption dynamometer to apply the load corresponding to the operation speed simulating rotation speed of the roller with use of the speed-load relationship data.
2. (Cancelled)
3. (Previously Presented) The vehicle drive system test system according to claim 1, wherein the load controller is further configured to calculate the operation speed by compensating the rotation speed of the absorption dynamometer for the tire deformation associated with rotation with one or more variables contributing to the tire deformation as parameters.
4-5. (Cancelled)
6. (Currently Amended) The vehicle drive train test system according to claim 1, wherein the load controller is further configured to control the absorption dynamometer to change the load with a tire skid with respect to the [[a]] roller mounted with the [[a]]  tire in a chassis dynamometer as a parameter.
7. (Cancelled)
8. (Currently Amended) A vehicle drive train test method that connects an absorption dynamometer to a rotating shaft of a vehicle drive train and makes the absorption dynamometer change a load, the vehicle drive train test method comprising: 
associated with 
calculating operation speed simulating rotation speed of a roller mounted with a tire in a chassis dynamometer from the rotation speed of the absorption dynamometer; and 
controlling the absorption dynamometer to apply the load corresponding to the operation speed simulating rotation speed of the roller .
9. (Currently Amended) A vehicle drive train test system comprising:
an absorption dynamometer to be connected to a rotating shaft of a vehicle drive train; and
a load controller that controls the absorption dynamometer to change a load, wherein the load controller is configured to
store speed-load relationship data indicating a relationship between rotation speed of the absorption dynamometer and a load corresponding to the rotation speed,
at a start of rotation of the absorption dynamometer, at acceleration, and at deceleration, change timing of the load to be given by the absorption dynamometer correspondingly to the rotation speed of the absorption dynamometer, in consideration of associated with 
compensate the speed-load relationship data for tire deformation associated with rotation with one or more variables contributing to the tire deformation as parameters, wherein the compensated speed-load relationship data indicates a relationship between rotation speed of a roller mounted with a tire in a chassis dynamometer and a load corresponding to the rotation speed of the roller, and
control the absorption dynamometer to apply the load corresponding to the rotation speed of the roller with use of the compensated speed-load relationship data 
10. (Currently Amended) A vehicle drive train test method that connects an absorption dynamometer to a rotating shaft of a vehicle drive train and makes the absorption dynamometer change a load, the vehicle drive train test method comprising:
at a start of rotation of the absorption dynamometer, at acceleration, and at deceleration, changing timing of the load to be given by the absorption dynamometer correspondingly to rotation speed of the absorption dynamometer, in consideration of tire deformation associated with 
compensating the speed-load relationship data for tire deformation associated with rotation with one or more variables contributing to the tire deformation as parameters, wherein the compensated speed-load relationship data indicates a relationship between rotation speed of a roller mounted with a tire in a chassis dynamometer and a load corresponding to the rotation speed of the roller; and
controlling the absorption dynamometer to apply the load corresponding to the rotation speed of the roller with use of the compensated speed-load relationship data 
Allowable Subject Matter
Claims 1, 3, 6 and 8-10 are pending and allowed. Claims 1, 6 and 8-10 are currently amended. Claims 2, 4-5 and 7 are canceled.			
The following is an examiner’s statement of reasons for allowance:
The closest prior art of Pfister et al. US20170336289 (A1) teaches that in order to be able to test an assembly of components of a vehicle on a test stand with improved dynamics, it is provided to calculate, in a simulation unit using a simulation model for the at least one component of the assembly, the instantaneous drive train rotary speed of this component from a drive train torque acting in the drive train and the braking effect of the braking system, and the calculated instantaneous drive train rotary speed is used by the vehicle control device for calculating the at least one component, and the calculated drive train rotary speed is used by a drive controller for controlling the load machine.					
.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”				
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667

/YUEN WONG/Primary Examiner, Art Unit 3667